DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/01/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 5/06/2022 has been entered and considered by the examiner.  


Allowable Subject Matter
Claims 21-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and Applicant’s remarks and amendments, along with the Terminal Disclaimer, have overcome the prior art.  The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a radio access node transmitting a configuration message to a user equipment for configuring a phase tracking reference signal (PT-RS) on a radio channel, wherein the radio channel comprises a plurality of subcarriers in a physical resource block (PRB), wherein a subset of the subcarriers in the PRB is allocated for reception of a demodulation reference signal (DM-RS) transmitted through a DM-RS port of the user equipment, wherein the configuration message comprises a bit field, wherein the bit field comprises n bits that are indicative of at least one subcarrier allocated for reception of the PT-RS transmitted through the DM-RS port among the subset of subcarriers allocated for reception of a DM-RS transmitted through the DM-RS port, and wherein a number of the plurality of subcarriers in the PRB is greater than 2n; and receiving, from the user equipment, the PT-RS on the at least one subcarrier that is allocated for reception of the PT-RS according to the bit field among the subset of subcarriers allocated for reception of the DM-RS transmitted through the DM-RS port, as substantially described in independent claims 21, 27, and 33.  
These limitations, in combination with the remaining limitations of claims 21, 27, and 33, are not taught nor suggested by the prior art of record. Claims 22-26 and 28-32 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



//KENT KRUEGER/ Primary Examiner, Art Unit 2474